Citation Nr: 0627869	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-33 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an initial compensable rating for a scar 
from shrapnel to the left shoulder.

2. Entitlement to an initial compensable rating for a scar 
from shrapnel to the neck.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had honorable active service from June 1967 to 
April 1975.  A Vietnam combat veteran, he was awarded the 
Purple Heart and the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for a 
scar from shrapnel to the left shoulder with a noncompensable 
(0 percent) rating; granted service connection for retained 
shrapnel in the left lower neck with a noncompensable rating; 
granted service connection for retained shrapnel in the left 
lower lung with a noncompensable rating; and denied service 
connection for carpal tunnel syndrome. 

A hearing before the undersigned sitting at the RO was held 
in June 2006.  During the hearing, the veteran withdrew his 
claims for an increased rating for retained shrapnel in the 
lower left lung and for service connection for carpal tunnel 
syndrome.  Therefore, only the claims for increased ratings 
for the veteran's service connected disabilities of the left 
shoulder and left lower neck remain in appellate status.

The issue of entitlement to an initial compensable rating for 
retained shrapnel in the left lower neck is addressed in the 
"REMAND" portion of this decision, and REMANDED to the RO 
via the Appeals Management Center in Washington, D.C.





FINDING OF FACT

The evidence of record reflects that the veteran's left 
shoulder wound was debrided, with shrapnel fragments 
remaining imbedded in the shoulder, and that residuals 
include  pain, loss of power and fatigue.  Resolving 
reasonable doubt in the veteran's favor, the service-
connected disability of the left shoulder is productive of 
more than slight symptoms.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent for a scar 
from shrapnel to the left shoulder have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.56, 
4.118, Diagnostic Code 7805, and 4.73, Diagnostic Code 5303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

The veteran was provided with the notice required by the VCAA 
for his initial service connection claims by letter dated 
April 2004.  The originating agency informed the veteran of 
the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  It specifically noted 
the elements necessary to establish service connection, and 
essentially made the veteran aware that he should submit any 
evidence he had that pertained to his claim.  

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service private and 
VA medical records. Neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  The Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

As to the veteran's claims for increased evaluation for the 
left shoulder and neck disabilities, the Board notes that 
while it is granting the veteran's evaluation to 20 percent 
for the left shoulder disability, the veteran has not been 
provided with timely, adequate notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability.  Accordingly, that portion of the 
veteran's claims that are not being allowed, that is, an 
increased rating above 20 percent for the left shoulder 
disability, and a compensable rating for his neck disability, 
must be remanded for compliance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

It is not unfairly prejudicial to grant the veteran an 
increased rating for his left should disability, and then 
remand that portion of the veteran's increased rating claims 
that are not granted, so that the veteran can be given notice 
of the applicable law.  Any defect with regard to the 
effective date portion of the notice can be rectified by the 
RO when effectuating the award.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The schedular ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The RO rated the veteran's left shoulder disability under the 
criteria for "scars, other", which provides that the 
disability is rated on the basis of limitation of function.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2005).  Although the 
rating decision does not reflect which rating criteria the RO 
applied to the veteran's left shoulder disability claim, it 
appears that the rating was assigned under Diagnostic Code 
5303 for disabilities of Muscle Group III, which includes the 
deltoid muscles.  This diagnostic code provides a zero 
percent evaluation for "slight" muscle disability of either 
the dominant or non-dominant extremity, a 20 percent 
evaluation for a "moderate" muscle disability of either the 
dominant or non-dominant extremity, and a 20 percent 
evaluation for a "moderately severe" muscle disability of 
the non-dominant extremity and 30 percent for moderately 
severe muscle disability of the dominant extremity.  A 30 
percent rating is also provided for a "severe" muscle 
disability of the dominant extremity.  38 C.F.R. § 4.73, 
Diagnostic Code 5303.  Limitation of motion associated with a 
disability is accounted for under this criteria, as set forth 
at 38 C.F.R. § 4.56(d) (2005).  This section also defines 
what constitutes a slight, moderate, moderately severe or 
severe disability.

A "slight" disability of a muscle anticipates a simple 
muscle wound without debridement or infection and with a 
history of a superficial wound with brief treatment and no 
cardinal signs or symptoms of muscle disability, such as loss 
of power, weakness, fatigue-pain, or impairment of 
coordination and uncertainty of movement.  Objective findings 
of a slight disability include a minimal scar, no evidence of 
fascial defect, atrophy, or impaired tonus, and no impairment 
of function or retained metallic fragments.  38 C.F.R. § 
4.56(d)(1).

A "moderate" disability of a muscle anticipates a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability of the muscles anticipates 
a through and through or deep open penetrating wound by a 
small high velocity missile or a large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups, indications on deep palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  38 C.F.R. § 4.56(d)(3).

A "severe" disability of the muscles anticipates through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  There should 
be a history of hospitalization for a prolonged period for 
treatment of wound and a record of consistent complaint of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track, palpation showing loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area and muscles that swell and harden abnormally in 
contraction.  38 C.F.R. § 4.56(d)(4).

The RO determined the veteran's disability to be "slight" 
under Diagnostic Code 5303 and assigned a noncompensable 
rating.

The veteran's service medical records include a narrative 
summary dated September 18, 1968 which reflects that he was 
hit by shrapnel from a rifle grenade, causing wounds to his 
abdomen, chest, left lung, left shoulder and neck.  The left 
shoulder and neck wounds were debrided.  X-rays on June 18, 
1968 revealed that multiple metallic fragments remained 
imbedded in the veteran's left shoulder and neck.

The record of an October 2003 outpatient examination noted 
that the veteran had full range of motion in his upper 
extremities, without pain or restriction.

During a VA examination in May 2004, the VA physician found 
that the contour of the veteran's left shoulder was normal, 
with no atrophy or deformity.  The examiner also noted a .75 
inch diameter pale scar anteriorly over the left deltoid 
muscle, which was slightly tender and without adhesions.  
There was full range of motion of the left shoulder without 
complaints and there was no neurological deficiency.  
However, X-rays revealed shrapnel fragments in the soft 
tissues, and the veteran reported experiencing limited motion 
of his left shoulder with constant pain that he estimated to 
be a 4 on a scale of 1 - 10.

The report of a private MRI dated September 2004 reflects 
that the shrapnel in the veteran's left shoulder consists of 
four pieces measuring 5-6 millimeters.  During his June 2006 
hearing, the veteran testified that he takes 500 milligrams 
of Vicodin every four hours for his shoulder pain.  He also 
indicated that while he can raise his left arm, it results in 
shoulder pain while reaching overhead or when lifting.

The evidence of record demonstrates that the veteran's 
symptoms are more than "slight," as defined under 38 C.F.R. 
§ 4.56(d)(1). 

There is no question that the veteran incurred a shrapnel 
injury to his left shoulder, that the wound was debrided, and 
that metal fragments remain imbedded in his left shoulder.  
During the May 2004 VA examination and the June 2006 hearing, 
the veteran reported pain when moving his left arm or 
shoulder while reaching overhead or lifting, suggesting loss 
of power or fatigue.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In view of the veteran's shoulder pain, and resolving all 
reasonable doubt in his favor, the symptoms of the veteran's 
left shoulder disability more nearly approximate the criteria 
for a "moderate" disability under Diagnostic Code 5303, 
warranting a rating of 20 percent.  See 38 C.F.R. §§ 3.102 
and 4.45 (2005).

A 30 percent rating is not warranted because the record does 
not reflect that the symptoms of the veteran's disability 
satisfy the criteria for a "moderately severe" or "severe" 
disability of Muscle Group III as discussed above.  See 38 
C.F.R. §§ 4.56(d)(3), (4).  The Board has also considered the 
rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code 
5200-5203 (limitation of motion), but finds the criteria 
inapplicable because there is no evidence of record of 
ankylosis, limitation of motion, or impairment of the humerus 
or clavicle.  Id.

No evidence has been presented showing factors not already 
contemplated by the rating criteria, such as frequent periods 
of hospitalization due solely to the veteran's service-
connected disability, so as to render impractical the 
application of the regular schedular standards and 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

At no time during the pendancy of this appeal has the 
veteran's disability met the requirements for a rating higher 
than 20 percent and a staged rating is not warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an initial rating of 20 percent, but no more, 
for a scar from shrapnel to the left shoulder is granted.


REMAND

The RO rated the veteran's service-connected neck disability 
under the criteria for disfigurement of the head, face or 
neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2005).  
Under Diagnostic Code 7800, VA must consider such factors as 
the size of scars, skin texture, and missing tissue when 
evaluating disfigurement, and may take into consideration 
unretouched color photographs of the disfigurement.  Id. at 
Notes 1-3.

Although the RO appears to have applied the rating criteria 
of Diagnostic Code 7800, there is no medical evidence of 
record regarding the extent, if any, of disability of the 
veteran's neck.  The May 2004 VA examination report states 
that the veteran's neck contains shrapnel fragments, but 
there is no mention of disfigurement or impairment of the 
veteran's neck.

Where the record is inadequate for evaluating the current 
state of the veteran's service-connected disability, the duty 
to assist requires conducting a thorough and contemporaneous 
medical examination, taking into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability is a fully informed one.  Procelle v. Derwinski, 
2 Vet. App.629, 632 (1992). 

Accordingly, the claim must be remanded for further 
development and a VA examination and report that addresses 
the severity of symptoms of the veteran's service-connected 
disability of the neck, including disfigurement.

The record does not reflect that the veteran received notice 
of the evidence and information that is necessary to 
substantiate his claim for an increased rating for his left 
shoulder and neck disabilities.  See Dingess, supra.  
Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a corrective notice 
that includes an explanation as to the 
information or evidence needed to 
establish a higher disability rating 
and effective date for the claims on 
appeal, i.e. increased ratings for the 
veteran's left shoulder and neck 
disabilities, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

2.	Schedule a VA examination to determine 
the severity of the veteran's service-
connected disability of the neck.  All 
required tests and studies should be 
completed.  All signs and symptoms of 
the disability should be provided in 
detail.  The examiner is specifically 
requested to identify all residuals 
associated with the veteran's service-
connected neck disability.  With 
regard to a scar of the neck, the 
examiner is requested to provide an 
assessment as to whether it is 
disfiguring, tender and painful, or 
produces any functional loss.  The 
examiner is also specifically 
requested to discuss whether there is 
disfigurement of the head, face or 
neck which is characterized by visible 
or palpable tissue loss and either 
gross distortion or asymmetry of one 
or more features or paired set of 
features (nose, chin, forehead), eyes 
(including eyelids), ears (auricles), 
cheeks, lips, or has one or more of 
the 8 characteristics of disfigurement 
contained in 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  The claims file 
must be provided to and reviewed by 
the examiner in conjunction with the 
examination, and the examiner should 
indicate in the report that the claims 
file has been reviewed.  The examiner 
must provide a complete rationale for 
all findings and conclusions.

3.	Thereafter, VA should review both 
claims.  If any benefit remains denied 
issue a supplemental statement of the 
case to the veteran and his 
representative and provide an 
appropriate opportunity to respond.

No action is required of the veteran until he is notified by 
VA; however, the veteran is advised that failure to cooperate 
by reporting for a scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2005).  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).







_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


